Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchirayappa et al, U.S. Patent Application Publication No. 20030106017, in view of Hedge et al, U.S. Patent Application Publication No. 20190129931, and further in view of BIDKAR et al, U.S. Patent Application Publication No. 200090055341.
Claim 1:
Kanchirayappa discloses:
receive, from the one or more databases, two or more automatically generated documents, each comprising the set of labels for attributes and values of each of those attributes (see Kanchirayappa [0018]-[0021] → Kanchirayappa discloses this limitation in that the system receives one or more pdf documents from one or more current and previous applications);
extract the set of labels for attributes and values of each of those attributes from each of the two or more automatically generated documents (see Kanchirayappa [0018]-[0021] → Kanchirayappa discloses this limitation in that the system the system extracts document information attributes and values from the incoming pdf document and previous reference pdf document);
generate an alert for a human user if the value for any attribute in a first document of the two or more automatically generated documents is different from the value for that attribute in a second document of the two or more automatically generated documents (see Kanchirayappa [0018]-[0021] → Kanchirayappa discloses this limitation in that the system compares the extracted document information attributes of the two pdf documents to determine the differences of two pdf documents and notifies the application/user of the status of the comparison). 
Kanchirayappa does not explicitly disclose:
receive a document template specifying one or more sections, each section comprising a set of labels for attributes.
However, Hedge discloses:
receive a document template specifying one or more sections, each section comprising a set of labels for attributes (see Hedge [0091]-[0094][[0104]-[0105] → Hedge teaches this limitation in that the system comprises a template generation module that receives document templates specifying one or more custom data fields and values, wherein each section comprising custom data fields and values).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanchirayappa with the teachings of Hedge for the purpose of providing solution of accurately and efficiently incorporating custom user form templates into a document preparation system to improve data management systems, see Hedge [0001]-[0007]. 
Kanchirayappa as modified does not explicitly disclose:
generating a tabular report comprising the values of each attribute in the two or more automatically generated documents.
However, BIDKAR discloses:
generating a tabular report comprising the values of each attribute in the two or more automatically generated documents (see BIDKAR [0046] → BIDKAR teaches this limitation in that the system generates a trend-wise report of an output value, wherein the report includes a tabular comparison of the output value for the current year with the output values for previous years). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanchirayappa as modified with the teachings of BIDKAR for the purpose of processing calculations to determine final reportable figures of voluminous size of the input data to improve error-prone manual intensive procedures, see BIDKAR [0006][0008]. 

Claim 2:
Kanchirayappa as modified discloses:
wherein the two or more automatically generated documents are in the portable document format (.PDF) (see Kanchirayappa [0018]-[0021] → Kanchirayappa as modified discloses this limitation in that the documents received from one or more current and previous applications are in portable document format (.PDF)). 

Claim 3:
Kanchirayappa as modified discloses:
wherein the tabular report is a spreadsheet that stores the values as typed data to facilitate side-by-side comparison of the values in columns of the spreadsheet (see BIDKAR [0048] → Kanchirayappa as modified discloses this limitation in that the tabular report is exported to a spreadsheet application to an intended user).  

Claim 4:
Kanchirayappa as modified discloses:
wherein the typing of the data is used to identify a data mismatch between a currency datatype and a non-currency datatype, or between a positive number and a negative number (see Hedge [0096] → Kanchirayappa as modified discloses this limitation in that the system comparing values of data fields of one or more pdf documents, wherein the characteristic data fields include a currency symbol or a number symbol).  

Claim 5:
Kanchirayappa as modified discloses:
wherein the tabular report is in the office open extensible markup language spreadsheet format (.XLS) and wherein the attributes within each section are displayed in a worksheet designate for that section (see BIDKAR [0048] → Kanchirayappa as modified discloses this limitation in that the tabular report is exported to a spreadsheet application with office open extensible markup language format (.XLS) displayed to particular user for viewing the intended section).  

Claim 6:
Kanchirayappa as modified discloses:
wherein a web-based interface is generated to present a report based on the results of one or more comparisons, each comparison being of two or more of the automatically generated documents (see BIDKAR [0046]-[0048] → Kanchirayappa as modified discloses this limitation in that the tabular report is presented to the user though an user interface).  

Claim 7:
Kanchirayappa as modified discloses:
wherein the report is interactive and allows a user to drill down by selecting a comparison and, responsive to the selection, displaying a table of labels and values of attributes from the documents that were compared in that comparison (see BIDKAR [0046]-[0048] → Kanchirayappa as modified discloses this limitation in that the tabular report is presented to the user though an user interface, wherein the user can select various parameters that will be included in the report through the user interface).  

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 12, 13, 14, 15, 16 and 17 perform the same functions as Claims 2, 3, 4, 5, 6 and 7 respectively.  Thus Kanchirayappa as modified discloses/teaches every element of Claims 12, 13, 14, 15, 16 and 17 as indicated in the above rejection for Claims 2, 3, 4, 5, 6 and 7 respectively. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchirayappa et al, in view of Hedge et al and BIDKAR et al, and further in view of Wong et al, U.S. Patent Application Publication No. 20120131040.
Claim 8:
Kanchirayappa as modified discloses every element of Claim 7. 
Kanchirayappa as modified does not explicitly disclose:
wherein any mismatches of labels or values cause the comparison having mismatched labels or values to be highlighted in the report, and the mismatched labels or values are highlighted if the user selects the comparison and displays the table.
However, Wong discloses:
wherein any mismatches of labels or values cause the comparison having mismatched labels or values to be highlighted in the report, and the mismatched labels or values are highlighted if the user selects the comparison and displays the table (see Wong [0045]-[0048] → Wong teaches this limitation in that the system identifies mismatch and report object is highlighted to indicate the mismatch when the user selects the object).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanchirayappa as modified with the teachings of Wong for the purpose of providing better understanding of the report displayed to the user to avoid semantic incorrect display, see Wong [0002]-[0006]. 

Claim 18 performs the same functions as Claim 8.  Thus Kanchirayappa as modified discloses/teaches every element of Claim 18 as indicated in the above rejection for Claim 8. 

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchirayappa et al, in view of Hedge et al and BIDKAR et al, and further in view of Petteruti et al, U.S. Patent No. 6147767.
Claim 9:
Kanchirayappa as modified discloses every element of Claim 1. 
Kanchirayappa as modified does not explicitly disclose:
wherein a user interface is provided to allow a human user to select the two or more automatically generated documents from a set of automatically generated documents stored in the one or more databases.
However, Petteruti discloses:
wherein a user interface is provided to allow a human user to select the two or more automatically generated documents from a set of automatically generated documents stored in the one or more databases (see Petteruti [Col 7 line 24-45] → Petteruti teaches this limitation in that the user or the host can select one or more application program files for processing).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kanchirayappa as modified with the teachings of Petteruti for the purpose of providing user a choice for selecting documents for processing to improve user experience, see Petteruti [Col 1 line 5-20]. 

Claim 10:
Kanchirayappa as modified discloses:
wherein the two or more automatically generated documents are automatically selected for comparison based on a file naming convention for automatically generated documents that associates pairs of documents with one another (see Petteruti [Col 7 line 24-45] → Kanchirayappa as modified discloses this limitation in that the system automatically selects application program files based on file name convention associated with auto-run programs predefined in the operating system).  

Claims 19 and 20 performs the same functions as Claims 9 and 10.  Thus Kanchirayappa as modified discloses/teaches every element of Claims 19 and 20 as indicated in the above rejection for Claims 9 and 10 respectively. 

Relevant Prior Art
ALEX, U.S. Patent Application Publication No. 20170270036, is directed to a method and system for performing regression integration testing on service pattern templates for validating service pattern templates. 
The above references is pertinent arts listed in PTO-892 from. It is directed to the same field of invention to the state of art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/Primary Examiner, Art Unit 2154     
12/12/2022